


        
 
 
 
 
Exhibit 10.61

                    
First Amendment to
Credit Agreement
This First Amendment to Credit Agreement (this “Amendment”) is entered into as
of December 17, 2012, among Power Integrations, Inc., a Delaware corporation
(“Borrower”), Union Bank, N.A. (“Union Bank”), Wells Fargo Bank, National
Association (“Wells Fargo”) and Wells Fargo Bank, National Association, as
administrative agent (“Agent”).
Recitals
Whereas Borrower, Union Bank, Wells Fargo and Agent are party to that certain
Credit Agreement, dated as of July 5, 2012 (as amended prior to the date hereof,
the “Existing Credit Agreement” and, as further amended from time to time, the
“Credit Agreement”);
Whereas the parties hereto have agreed to certain changes in the terms and
conditions set forth in the Existing Credit Agreement and have agreed to amend
the Existing Credit Agreement to reflect such changes;
Now, therefore, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree that the Existing
Credit Agreement shall be amended as follows; provided that nothing contained
herein shall terminate any security interests, guaranties, subordinations or
other documents in favor of Agent, all of which shall remain in full force and
effect unless expressly amended hereby:
Section 1.    Definitions. Each capitalized term used but not otherwise defined
herein has the meaning assigned to it in the Existing Credit Agreement.
Section 2.    Amendments to Credit Agreement. Upon the effectiveness of this
Amendment in accordance with Section 3 hereof, the Existing Credit Agreement is
hereby amended as follows:
(a)    Section 4.9(a) of the Existing Credit Agreement is hereby amended and
restated in its entirety to read in full as follows:
(a)    Minimum Liquidity not less than $75,000,000.00 at all times, measured on
a consolidated basis at each fiscal quarter end.
As used herein, the term “Minimum Liquidity” means the sum of unrestricted cash,
unrestricted short‑term and long‑term marketable securities and Revolver
Availability.
As used herein, the term “Revolver Availability” means the lesser of (i) the
difference between the Line of Credit minus the Outstanding Amount of all Line
of Credit Advances minus the Outstanding Amount of all Letter of Credit
Obligations and (ii) $25,000,000.00.
Section 3.    Conditions Precedent. This Amendment, including, without
limitation the amendments to the Existing Credit Agreement contained herein,
shall become effective as of the date first set forth above (the “Effective
Date”) upon satisfaction of all of the conditions set forth in this Section 3 to
the satisfaction of Bank:

1

--------------------------------------------------------------------------------




(a)    Agent shall have received each of the following, duly executed and
delivered by each of the applicable parties thereto:
(i)    this Amendment;
(ii)    such other documents as Agent may require under any other Section of
this Amendment; and
(b)    No Default or Event of Default, shall have occurred and be continuing.
(c)    Borrower shall have paid all fees and expenses owing to Agent, Wells
Fargo or Union Bank under the Existing Credit Agreement as of the Effective
Date, including, without limitation, all fees owing under Section 1.5 of the
Existing Credit Agreement and reasonable attorneys' fees expended or incurred by
Agent, Wells Fargo or Union Bank in connection with the negotiation and
execution of this Amendment.
Section 4.    Interpretation. Except as expressly amended pursuant hereto, the
Existing Credit Agreement and each of the other Loan Documents shall remain
unchanged and in full force and effect and are hereby ratified and confirmed in
all respects. This Amendment and the Existing Credit Agreement shall be read
together, as one document. The Recitals hereto, including the terms defined
therein, are incorporated herein by this reference and acknowledged by Borrower
to be true, correct and complete.
Section 5.    Representations, Warranties and Covenants. Borrower hereby remakes
all representations and warranties contained in the Existing Credit Agreement
and reaffirms all covenants set forth in the Credit Agreement as of the date of
this Amendment. Borrower further certifies that as of the date of this Amendment
there exists no Default or Event of Default.
Section 6.    Further Assurances. Borrower will make, execute, endorse,
acknowledge, and deliver any agreements, documents, or instruments, and take any
and all other actions, as may from time to time be reasonably requested by Agent
to effect, confirm, or further assure or protect and preserve the interests,
rights, and remedies of Agent and Lenders under the Credit Agreement and the
other Loan Documents.
Section 7.    Counterparts. This Amendment may be executed in any number of
identical counterparts, any set of which signed by all the parties hereto shall
be deemed to constitute a complete, executed original for all purposes. Delivery
of an executed counterpart of a signature page of this Amendment by
telefacsimile transmission shall be as effective as delivery of a manually
executed counterpart hereof.
Section 8.    Governing Law. This Amendment shall be governed by and construed
in accordance with the internal laws of the State of California.







2

--------------------------------------------------------------------------------




In witness whereof, the parties hereto have caused this Amendment to be executed
as of the date first written above.
Borrower:
 
 
Agent:
 
 
 
 
 
 
Power Integrations, Inc.,
 
Wells Fargo Bank,
a Delaware corporation
 
National Association
 
 
 
 
 
By:
/s/ Balu Balakrishnan
 
By:
/s/ Anthony W. White
Name:
Balu Balakrishnan
 
Name:
Anthony W. White
Title:
CEO
 
Title:
VP
Lenders:
 
 
 
 
 
 
 
 
 
Wells Fargo Bank,
 
 
 
National Association
 
 
 
 
 
 
 
 
By:
/s/ Anthony W. White
 
 
 
Name:
Anthony W. White
 
 
 
Title:
VP
 
 
 
 
 
 
 
 
Union Bank, N.A.
 
 
 
 
 
 
 
 
By:
/s/ Michael J. McCutchin
 
 
 
Name:
Michael J. McCutchin
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
Letter of Credit Issuer:
 
 
 
 
 
 
 
 
Wells Fargo Bank,
 
 
 
National Association
 
 
 
 
 
 
 
 
By:
/s/ Anthony W. White
 
 
 
Name:
Anthony W. White
 
 
 
Title:
VP
 
 
 
 
 
 
 
 
 
 
 
 
 






